 

SECOND AMENDMENT TO LOAN DOCUMENTS

 

THIS SECOND AMENDMENT TO LOAN DOCUMENTS is made and effective as of April 10,
2012 by and between the Ohio Air Quality Development Authority ("Authority") of
the State of Ohio (the "State"), and SCI Engineered Materials, Inc., an Ohio
Corporation (the "Company"), under the circumstances summarized in the following
recitals.

 

WHEREAS, the Company executed Loan Documents with the Authority on February 8,
2011 and with the meaning to include “all documents, instruments and agreements
delivered to or required by the Authority to evidence or secure the Loan,
including this Loan Agreement, as required by the Commitment and this Loan
Agreement, as the same may be amended, modified, supplemented, restated or
replaced from time to time” as set forth in the Loan Agreement; and

 

WHEREAS, the Authority Board of Directors declared a Default under the Loan
Agreement because of this failure of compliance, thereby raising the interest
rate on the Cognovit Promissory Note to ten percent (10%); and

 

WHEREAS, the Authority Board of Directors authorized amendment of Section 4.3
(e) Financial Covenants of the Loan Agreement in the “First Amendment to Loan
Documents” so that (ii) Debt Service Coverage requirement was waived for all
quarters ending December 31, 2011 through and including December 31, 2012; and

 

WHEREAS, the Authority Board of Directors has now reconsidered its declaration
of Default and decided instead to grant a waiver of the non-compliance which
caused the First Amendment to Loan Documents to be effective as of February 28,
2012;

 

NOW, THEREFORE, in consideration of the premises and the representations and
agreements hereinafter contained, the Authority and the Company agree as
follows:

 

AMEND the interest rate of ten percent (10%) set forth in the “First Amendment
to Loan Documents” dated February 28, 2012 so the interest rate of the Cognovit
Promissory Note dated February 8, 2011 is returned to the original interest rate
stated in the Note which is three percent (3%) per annum, effective the date of
this Agreement;

 

This Second Amendment to Loan Documents and the Loan Documents embody the entire
agreement and understanding between the Authority and the Company and supersede
all prior agreements and understandings relating to the subject matter hereof.

 

Except as set forth in this Amendment, the Note is unaffected and shall continue
in full force and effect in accordance with its terms. If there is conflict
between this amendment and the Note, the terms of this amendment will prevail.
This Amendment and the Note (including any written amendments thereto),
collectively, are the complete agreement of the parties and supersede any prior
agreements or representations, whether oral or written, with respect thereto.

 



 

 

 

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date hereinbefore written.

 

 



  OHIO AIR QUALITY DEVELOPMENT AUTHORITY           By: /s/ W. Todd Nein  
                                      Title: Interim Executive Director        
  SCI ENGINEERED MATERIALS, INC., AN OHIO CORPORATION           By: /s/ Daniel
Rooney        6/12/2012       Title: President and CEO



 

 

 



 



 